        Case 3:20-cv-00067-DPM Document 6 Filed 04/24/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MARVIN WARD
#883690                                                      PLAINTIFF

v.                        No. 3:20-cv-67-DPM

MARTY BOYD, Craighead County Sheriff;
and KIETH BOWLS, Administrator,
Craighead County Detention Center                        DEFENDANTS

                                ORDER
     The Court adopts Magistrate Judge Kearney's unopposed
recommendation, Doc. 5.      FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes).       Ward's complaint will be dismissed
without prejudice for failure to state a claim. This dismissal counts as
a "strike" for purposes of 28 U.S.C. § 1915(g). An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                v
                                  D .P. Marshall Jr.
                                  United States District Judge
